      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 1 of 6



 1   Kalpana Srinivasan (237460)
     SUSMAN GODFREY L.L.P.
 2   1900 Avenue of the Stars, 14th Floor
     Los Angeles, CA 90067
 3
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
     Email: ksrinivasan@susmangodfrey.com
 5
     Joseph W. Cotchett (36324)
 6   COTCHETT, PITRE & MCCARTHY, LLP
     840 Malcolm Road, Suite 200
 7
     Burlingame, CA 94010
 8   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 9   Email: jcotchett@cpmlegal.com
10   Plaintiffs’ Interim Co-Lead Counsel
11

12                             UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN JOSE DIVISION

15

16    IN RE: QUALCOMM ANTITRUST                Case No. 5:17-md-02773-LHK-NMC
      LITIGATION
17                                             JOINT SUBMISSION REGARDING
                                               EXPERT DISPUTES
18

19    This Document Relates To:                  Dept: Courtroom 7, 4th Floor
                                                 Judge: Hon. Nathanael Cousins
20    ALL ACTIONS
21                                               Trial Date: June 24, 2019
22

23

24

25

26

27

28

     JOINT SUBMISSION RE EXPERT DISPUTES                         5:17-MD-02773-LHK-NMC
     1313378
      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 2 of 6



 1             Pursuant to this Court’s Order, Doc. No. 818, the parties have met and conferred
 2   regarding certain expert discovery disputes presented in the joint case management statement,
 3   Doc. No. 806. The parties present the disputed issues for decision below:
 4             Plaintiffs’ Position:
 5             First, Qualcomm’s expert, Dr. Tasneem Chipty, relies on and cites to 9 interviews in 16
 6   different places in her report, including a phone call with the IDC (FN 106); interview with Tyler
 7   Markheim, Principal Financial Analyst at Qualcomm (FNs 143, 357, 524); interview with Libby
 8   Albrecht, Senior Financial Analyst at Qualcomm (FNs 143, 357, 524); interview with Baaziz
 9   Achour, Senior Vice President of Engineering at QCT (FN 483); interview with Victoria Chen,
10   Senior Vice President, Legal Counsel of Qualcomm (FN 483); interview with Marc McCloskey,
11   Senior Director of Finance of Qualcomm (FN 483); interview with Will Wyatt, Vice President of
12   QCT (FN 526); interview with James Thompson, Executive Vice President of Engineering and
13   Chief Technology Officer of Qualcomm (FNs 589, 593, 596, 599); and an interview with Tim
14   Durkin, Senior Director of Finance of Qualcomm (FN 592). Markheim, Albrecht, McCloskey,
15   and Durkin were never even disclosed in Qualcomm’s initial disclosures.
16             These are not cursory references. For example, Qualcomm relies on Dr. Thompson who
17   projected that without Apple’s business, Qualcomm would have slowed its development of
18   certain modems and as a result avoided a specific amount of costs each year. Dr. Chipty relies on
19   this factual predicate to conclude that Qualcomm could have saved R&D costs of a certain
20   amount.
21             Qualcomm has refused to produce interview notes and related documents, claiming that
22   Dr. Chipty does not have any interview notes and is not relying on interview notes. This is
23   inconsistent with the contents of the expert report. For example, Dr. Chipty referenced specific
24   language from her interview with Dr. Thompson when she noted: “I understand that Qualcomm
25   purchased fusion chipset solutions on an ‘opportunistic’ basis when doing so resulted in a more
26   advanced SoC relative to the fully-integrated SoC’s that Qualcomm was selling at the time.”
27   Chipty Report at 187, n. 596. Additionally, Dr. Chipty cites interviews for information she then
28   used to interpret data and perform the analysis underlying her report. For example, she states that
                                       1
     JOINT SUBMISSION RE EXPERT DISPUTES                                 5:17-MD-02773-LHK-NMC
     1313378
      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 3 of 6



 1   “[b]ased on [her] interview with Qualcomm’s Will Wyatt,” she learned about the structure and
 2   accrual of incentives and rebates, upon which information she then bases her conclusion that “the
 3   volume of incentives and rebates that the customers analyzed in Exhibit 30A-B receive on at-
 4   issue chipsets should not substantially decrease if the customer moves non-at-issue chipset
 5   purchases from Qualcomm to other suppliers.”)” Id. at 142, n. 435. Qualcomm has refused to
 6   answer Plaintiffs’ questions attempting to clarify what back-up materials exist, i.e., who else
 7   attended these interviews with Qualcomm employees or whether any other interviewee attendee
 8   took notes.
 9             The parties expressly agreed at the start of this case, Doc. No. 32, that “expert notes
10   expressly relied upon and/or cited in support of an opinion or fact” should be disclosed.
11   Qualcomm must disclose any documentation for these extensive interviews, which are cited and
12   relied upon throughout the Chipty report. Qualcomm’s claims that Dr. Chipty herself does not
13   possess interview notes are insufficient.
14             Second, Qualcomm has refused to produce Dr. Nevo’s backup data relating to a
15   whitepaper that Dr. Nevo and another expert (Robert Willig) authored for Qualcomm and
16   provided to the Federal Trade Commission in 2016 (“2016 whitepaper”). Plaintiffs’ expert, Dr.
17   Ken Flamm, cited the 2016 whitepaper in his opening merits report. Dr. Flamm’s hedonic
18   regressions utilized the same ten characteristics that Drs. Nevo and Willig used in the 2016
19   whitepaper, as this Court noted in its certification order. Doc. No. 760 at 34. In his November 16,
20   2018 rebuttal report, Dr. Nevo has expressly relied upon the 2016 whitepaper (FN 384) in an
21   effort to rebut Dr. Flamm’s claims about Dr. Nevo’s work regarding hedonic regressions and
22   quality-adjusted prices. Dr. Nevo argues that his use of characteristics in his 2016 whitepaper is
23   different from what Dr. Flamm contends. If Dr. Nevo wants to make claims about what his prior
24   work encompassed, he should be required to produce the backup data for the 2016 whitepaper.
25             Qualcomm’s Position:
26             First, Dr. Chipty did not rely on or review any interview notes, so there is nothing for
27   Qualcomm to produce.          The parties agreed that certain materials would not be subject to
28   disclosure in this case. Among them are “expert’s notes, unless they are expressly relied on
                                       2
     JOINT SUBMISSION RE EXPERT DISPUTES                                    5:17-MD-02773-LHK-NMC
     1313378
      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 4 of 6



 1   and/or cited in support of an opinion or fact.” Qualcomm has produced the backup materials that
 2   are required to be disclosed under the parties’ agreement (ECF 32).             And contrary to the
 3   Plaintiff’s assertions, Qualcomm already has produced the backup materials that are required to
 4   be disclosed under the parties’ agreement (ECF 32).
 5             Plaintiffs assert that because Dr. Chipty cited the interviews in her report, Dr. Chipty must
 6   have taken undisclosed notes from those interviews. That speculation is incorrect. As Qualcomm
 7   has repeatedly explained to Plaintiffs, Dr. Chipty did not take notes during interviews with
 8   Qualcomm employees or officers—during the interviews, she input any changes or quotes
 9   directly into the working draft of her report. And the parties agreed that “[n]either side must
10   preserve or disclose . . . drafts of expert reports, analyses, or other work product.” (ECF 32 at
11   12). Nor did Dr. Chipty rely on notes taken by anyone else in the course of forming her opinions
12   in this case. Plaintiffs complain that Dr. Chipty relied upon her interview with Dr. Thompson for
13   his understanding of Qualcomm’s R&D efforts, but fail to note that Dr. Thompson was deposed
14   for two days as part of discovery in this case. Will Wyatt, Baaziz Achour, and Victoria Chen
15   were also deposed. And Qualcomm answered hundreds of 30(b)(6) questions and letter inquiries
16   relating to the topics covered by the interviews.
17             Second, Qualcomm has no obligation to disclose backup materials from the paper that Dr.
18   Nevo co-authored in 2016 with Dr. Willig (who is not a retained expert in this litigation). In his
19   expert report and declarations in this case, Dr. Flamm has made representations about the paper’s
20   regression model and choice of variables—aspects that Dr. Flamm was able to ascertain by
21   reviewing the paper and accompanying regression specification that Qualcomm produced. E.g.,
22   “A model conceptually similar to this is utilized to measure quality-adjusted prices for cell
23   phones by Qualcomm’s economic experts Nevo and Willig”; “Qualcomm experts Nevo and
24   Willig use a hedonic price function to estimate quality-adjusted prices;” “Nevo and Willig
25   employed similar hedonic concepts, using time period dummy variables in a hedonic regression
26   to measure change in quality-adjusted prices;” (Report of Dr. Kenneth Flamm ¶¶ 122, 289, n.91).
27   Dr. Nevo, in turn, responded to Dr. Flamm’s characterizations of the paper’s regression model,
28   but did not rely upon any backup materials from the paper in order to do so, as the facts are
                                       3
     JOINT SUBMISSION RE EXPERT DISPUTES                                   5:17-MD-02773-LHK-NMC
     1313378
      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 5 of 6



 1   apparent from the face of the paper. As Qualcomm has explained to the Plaintiffs, under the
 2   parties’ agreements Qualcomm is under no obligation to produce backup data that Dr. Nevo did
 3   not rely on. Furthermore, the 2016 backup data is particularly irrelevant because Dr. Nevo
 4   conducted a similar hedonic regression analysis in his expert report served in this case. E.g.,
 5   Report of Dr. Aviv Nevo ¶ 225 (“In order to account for the increasing quality of smartphones
 6   over time, I conducted a hedonic regression using data on smartphone characteristics and real
 7   prices.”). Qualcomm produced all backup data related to that regression.
 8             Neither party is under any obligation to produce backup materials for papers authored by
 9   their experts. Indeed, Plaintiffs’ expert Professor Elhauge cites a number of his own publications
10   and did not provide backup materials associated with them. E.g., Report of Einer Elhauge, n.11,
11   45, 167–68, 303–06.
12

13
     Dated: December 7, 2018
14

15   By: /s/ Kalpana Srinivasan                             /s/ Justina Sessions
         Kalpana Srinivasan                                 Robert A. Van Nest
16       Marc M. Seltzer                                    Eugene M. Paige
         Steven G. Sklaver
         Amanda Bonn                                        Justina Sessions
17                                                          Jesselyn Friley
         Oleg Elkhunovich
         Krysta Kauble Pachman                              KEKER, VAN NEST & PETERS LLP
18
         Catriona Lavery                                    633 Battery Street
19       SUSMAN GODFREY L.L.P.                              San Francisco, CA 94111-1809
         1901 Avenue of the Stars, Suite 950                Tel: (415)391-5400
20       Los Angeles, CA 90067                              Fax: (415)397-7188
         Telephone: (310) 789-3100
         Facsimile: (310) 789-3150                          Email: rvannest@keker.com
21                                                          Email: epaige@keker.com
         Email: ksrinivasan@susmangodfrey.com
         Email: mseltzer@susmangodfrey.com                  Email: jsessions@keker.com
22
         Email: ssklaver@susmangodfrey.com                  Email: jfriley@keker.com
23       Email: abonn@susmangodfrey.com
         Email: oelkhunovich@susmangodfrey.com              Gary A. Bornstein
24       Email: kpachman@susmangodfrey.com
         Email: clavery@susmangodfrey.com                   Yonatan Even
                                                            CRAVATH, SWAINE & MOORE LLP
25                                                          Worldwide Plaza
          Joseph Grinstein
          SUSMAN GODFREY L.L.P.                             825 Eighth Avenue
26
          1000 Louisiana Street, Suite 5100                 New York, NY 10019
27        Houston, TX 77002                                 Tel: (212) 474-1000
          Telephone: (713) 651-9366                         Fax: (212) 474-3700
28        Facsimile: (713) 654-6666
          Email: jgrinstein@susmangodfrey.com               Email: gbornstein@cravath.com
                                       4
     JOINT SUBMISSION RE EXPERT DISPUTES                                5:17-MD-02773-LHK-NMC
     1313378
      Case 5:17-md-02773-LHK Document 821 Filed 12/07/18 Page 6 of 6



 1                                                         yeven@cravath.com
 2   By: /s/ Joseph W. Cotchett
         Joseph W. Cotchett
 3       Adam Zapala                                       Richard S. Taffet (pro hac vice)
         Mark F. Ram                                       MORGAN, LEWIS & BOCKIUS LLP
 4       Toriana S. Holmes                                 101 Park Avenue
         COTCHETT, PITRE & MCCARTHY                        Nerw York, NY 10178-0600
 5       840 Malcolm Road, Suite 200                       Tel: (212)309-6000
         Burlingame, CA 94010                              Fax: (212)309-6001
 6       Telephone: (650) 697-6000                         Email: richard.taffet@morganlewis.com
         Facsimile: (650) 697-0577
 7       Email: jcotchett@cpmlegal.com
         Email: azapala@cpmlegal.com                       Willard K. Tom (pro hac vice)
 8       Email: mram@cpmlegal.com                          MORGAN, LEWIS & BOCKIUS LLP
         Email: tholmes@cpmlegal.com                       1111 Pennsylvania Avenue, N.W.
 9                                                         Washington, D.C. 20004-2541
         Plaintiffs’ Co-Lead Counsel
                                                           Tel: (202)739-3000
10
                                                           Fax: (202)739-3001
11   By: /s/ Steve W. Berman                               Email: willard.tom@morganlewis.com
         Steve W. Berman
12       Jeff Friedman                                     Geoffrey T. Holtz (SBN 191370)
         Rio Pierce
         HAGENS BERMAN SOBOL SHAPIRO LLP                   MORGAN, LEWIS & BOCKIUS LLP
13                                                         One Market, Spear Street Tower
         1918 Eighth Avenue, Suite 3300
         Seattle, WA 98101                                 San Francisco, CA 94105-1596
14
         Telephone: (206) 268-9320                         Tel: (415)442-1000
15       Facsimile: (206) 623-0594                         Fax: (415)442-1001
         Email: steve@hbsslaw.com                          gholtz@morganlewis.com
16       Email: jefff@hbsslaw.com
         Email: riop@hbsslaw.com
                                                           Attorneys for Defendant
17                                                         Qualcomm Incorporated
     Plaintiffs’ Steering Committee
18

19                                      FILER’S ATTESTATION
20            I, Kalpana Srinivasan, am the ECF user whose identification and password are being used
21   to file this Joint Stipulation and [Proposed] Order. In compliance with Civil Local Rule 5-1(i)(3),
     I hereby attest that the signatories of this document have concurred in this filing.
22

23                                                /s/ Kalpana Srinivasan
                                                  Kalpana Srinivasan
24

25

26

27

28
                                       5
     JOINT SUBMISSION RE EXPERT DISPUTES                               5:17-MD-02773-LHK-NMC
     1313378
